DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Newly submitted claim 9 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original claims are drawn to the subcombination, a connector.  Claim 9 is directed to the combination of the connector and a jig. The inventions are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it can be operated with a toothpick or screwdriver.  The subcombination has separate utility such as lever.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikusa et al. (US 2016/0365664).  
Regarding claim 1, Chikusa discloses a connector, comprising: a terminal fitting (61); and a housing ( 62) configured to accommodate the terminal fitting, wherein: the housing includes a cavity (77), in which the terminal fitting being arranged inside the cavity, and a deflectable locking lance (79) projecting into the cavity to lock the terminal fitting, and opening (front of 17, Figures 1 and 5) having a shape of a recessed groove that is open to a front surface at an upper end of a front wall of the housing, a provided in front of the locking lance; the locking lance includes a protrusion (Fig. 13) projecting toward a side opposite to the cavity, and the protrusion has an elevation surface (83) facing a side of the front surface side of the housing with the locking lance deflected (Fig. 14B).  
Regarding claim 2, Chikusa discloses a surface of the locking lance opposite to the cavity, including the protrusion, is exposed on one surface of the housing (Figs. 14A, 14B).  
Regarding claim 3, Chikusa discloses the housing is a stacking housing, and a stacking partner (12) arranged to face the one surface of the housing.  
 discloses the elevation surface is a surface rising vertically upward or inclined forward.  
Regarding claim 5, Chikusa discloses the protrusion having a rear surface (81) facing 15/ 17rearward on a side opposite to the elevation surface, and the rear surface of the protrusion is located forward of a base end portion of the locking lance.  
Regarding claim 6, Chikusa discloses the base end portion of the locking lance includes a padded portion (91) having a partially padded shape. 
Regarding claim 8, Chikusa discloses that when the terminal fitting is completely inserted into the cavity of the housing, the locking lance does not project upward more than the opening of the housing (right to left direction in Figure 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chikusa in view of Takahashi et al. (US 7,867,029).
Regarding claim 7, Takahashi teaches a locking lance including a slide-contact portion (51) configured to interfere with the terminal fitting on one widthwise side, and the protrusion (53) provided on another widthwise side of the locking lance. It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a slide contact portion, as taught by Tahakahi, in order to provide a stable seating between the lance and the terminal fitting.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833